        Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 1 of 9



UNITED STATES DISTRICT COURT

::YT:T:T'.1:]:T'_Y.l:*                                      ...___.x

KAREN EUBANKS,

                                                       Plaintiff,        ANSWER TO
                                                                         COMPLAINT
                        -against-
                                                                         18-cv-7877 (VEC)
NEW YORK CITY                       DEPARTMENT            OF
EDUCATION, MANUEL URENIA, Principal of the
High School of Aft and Design, & ELMA
REINGOLD, Assistant Principal of the High School of
Art and Design

                                                    Defendants.



                Defendants New York City Department of Education ("DOE"), Manuel Ureffa,

and Elma Reingold, by their attorney ZACHARY W. CARTER, Corporation Counsel of the

City of New York, as and for their answer to the Complaint, dated August 27,2078, respectfully

allege as follows:

                1.      Deny knowledge or information sufficient to forrn a belief as to the truth
                                           ((1"
of the allegations set forth inparagraph          of the Complaint, except admit that Plaintiff purports

to proceed as set forth therein, and respectfully refer the Court to the statutory authority referred

to therein for a complete and accurate statement of its contents.

                2.      Deny the allegations set forth in paragraph "2)' of the Complaint. except

admit that Plaintiff received an "Unsatisfactory" rating for the 2016-2017 school year.

                3.      Deny the allegations set forth in paragraph '!3" of the Complaint, except

adnrit that Plaintifl'purports to proceed as set forth therein.
        Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 2 of 9



                4.      Deny the allegations set forth in paragraph    "4" of the Complaint,     except

admit that Plaintiff purports to assert the basis for jurisdiction, and respectfully refer the Court to

the statutory authority referred to therein for complete and accurate statements of their contents.

                5.      Deny the allegations set forth in paragraph    "5" of the Complaint,     except

admit that Plaintiff purports to asseft the basis for jurisdiction, and respectfully refer the Court to

the statutory authority referred to therein for complete and accurate statements of their contents.

                6.      Deny the allegations set forth in paragraph    "6" of the Complaint,     except

admit that Plaintiff purports to assert the basis for venue, and respectfully refer the Court to the

statutory authority referred to therein for a complete and accurate statement of its contents.

                7.      Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph"T" of the Complaint.

                8.      Deny the allegations set forth in paragraph c'8" of the Complaint, and

respectftrlly refer the Court to the statutory authority referred to therein for a complete and

accurate statement of its contents.

                9.      Deny the allegations set forth in paragraph 't9" of the Complaint, and

respectfully refer the Court to the statutory authority referred to therein for a complete and

accllrate statement of its contents.

                10.     Deny the allegations set forth in paragraph'o10" of the Complaint. except

admit that Manuel Urefra has been Principal of the High School of Art and Design, a DOE

sclrool. since January 2016.

                11.     Deny the allegations set forth in paragraph "11" of the Complaint. except

admit that Elma Reingold has been an Assistant Principal of the High School of Art and Design"

a DOE school, since 2006.




                                                  2
        Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 3 of 9



               12.      Deny the allegations set forth in paragraph "72" of the Complaint, and

affirmatively state that Plaintiff began her employment with DOE in 2000.

               13.      Deny the allegations set forth in paragraph "13" of the Complaint, except

admit that Plaintiff was appointed as a full-time teacher at E.W. Stitt Middle School in 2003.

               14.      Deny the allegations set forth in paragraph    "I4" of the Complaint,     except

admit that Plaintiff was excessed following the2014-2015 school year.

               15.      Deny the allegations set forth in paragraph "15" of the Complaint, except

admit that Plaintiff was granted a six-month health sabbatical beginning on August 7,2075, and

that she returned to work on February 1,2076.

               16.      Deny the allegations set forth in paragraph "16" of the Complaint, except

admit that Plaintiff returned from her health sabbatical on February 1,2016, and was placed in

the Absent Teacher Reserve.

               17   .   Deny the allegations set forth in paragraph "17" of the Complaint, except

admit that from February 2016 until the end of the 2015-16 school year, Plaintiff was placed in

the Absent Teacher Reserve and, in that capacity, was assigned to various DOE                    schools,

including the High School of Environmental Studies.

               18.      Deny the allegations set forth in paragraph'ol8" of the Complaint, except

adnrit that Plaintiff received an "Unsatisfactory" annual performance rating for the 2015-2016

school year.

               19.      Admit the allegations set forth in paragraph   "l9" of the Cornplaint.

               20.      Deny the allegations set fortli in paragraph"20" of the Complaint, except

admit that fbllowing a disciplinary hearing, held pur"suant to Education Law Section 3020-a,           aL



which testimony was taken. Hearing Officer Doyle Pryor issued an Award, dated January                 10,




                                                 3
       Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 4 of 9



2071, which determined the appropriate penalty for Plaintiff s proven misconduct to be a forrnal

disciplinary reprimand, which was given to Plaintiff and maintained in her personnel file.

                 2l.   Deny the allegations set forth in paragraph '021" of the Complaint, except

admit that following the issuance of Hearing Officer Pryor's January 10, 2017 Award, the

Plaintiff continued to be given ATR assignments.

                 22.   Deny the allegations set forth in paragraph "22" of the Complaint, except

admit that Plaintiff was given ATR assignments in a number of DOE schools after January 2017.

                 23.   Deny the allegations set forth in paragraph "23" of the Complaint, except

admit that Plaintiff was assigned to the High School of Art and Design as an ATR teacher in

February 2017, and Manuel Urefla has been Principal of the High         of Art and Design since

Jantrary 2016.

                 24.   Deny the allegation set forth in paragraph "24" of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of what Plaintiff

personally observed or experienced in February through Apr|l2017    .



                 25.   Deny the allegations set forth in paragraph"25" of Ihe Complaint.

                 26.   Deny the allegations set forth in paragraph "26" of the Complaint.

                 27.   Deny the allegations set forth in paragraph*27" of the Complaint.

                 28.   Deny the allegations set forth in paragraph "28" of the Complaint. except

deny knowledge or information sufficient to form a belief as to the truth        of any medical

conditions Plaintiff has experienced.

                 29.   Deny the allegations set forth in paragraph"29" of the Complaint, except

adrnit that Plaintiff filed four complaints with the DOE's Office of Equal Opportunity &




                                                4
        Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 5 of 9



Diversity Management ("OEO") in 2017, and respectfully refer the Court to copies of those

complaints for a complete and accurate statement of their contents.

               30.     Deny the allegations set forth in paragraph "30" of the Complaint, except

admit that Plaintiff filed four OEO complaints in2017 and that, effective May 2017, Plaintiff

was reassigned, as an ATR, to the Urban Assembly for the Performing Arts.

               31.     Deny the allegations set forlh in paragraph "31" of the Complaint, except

admit that Plaintiff was assigned, as an ATR, to the Urban Assembly for the Performing Arts in

May and June20l7.

               32.     Deny the allegations set forth in paragraph "32" of the Complaint, except

admit that Assistant Principal Reingold wrote a letter, dated June 28, 2017, to plaintiff, and

respectfully refer the Court to such letter for a complete and accurate statement of its contents.

               33.     Deny the allegations set forth in paragraph'033" of the Complaint, except

admit that in or around June 2017 , Plaintiff received a ratings sheet with a "Satisfactory" annual

performance rating for the 2016-2017 school year.

               34.     Deny the allegations set forth in paragraph "34" of the Complaint, except

admit that Plaintifls annual performance rating for the 2016-2017 school year was changed to

"Unsatisfactory."

               35.     Deny the allegations set forth in paragraph "35" of the Complaint.

               36.     Deny the allegations set forth in paragraph "36" of the Complaint, except

adn-rit that on or around October 18, 2017, Plaintiff filed charges with the New         Yolk   State

Division of Hun'ran Rights and the United States Equal Employment Opportunity Commission

("EEOC").
           Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 6 of 9



                     37   .   Deny the allegations set forth in paragraph "37" of the Complaint, except

admit that on October 18, 2017, disciplinary charges were served on Plaintiff, pursuant to

Section 3020-a, and respectfully refer the Court to such charges for a complete and accurate

statement of their contents.

                     38.      Deny the allegations set forth in paragraph "38" of the Complaint, except

admit that Plaintiff has been reassigned from ATR and that, to date, a disciplinary hearing

pursuant to Education Law Section 3020-ahas yet to be scheduled.

                     39.      Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph *39" of the Complaint, except admit that the EEOC

issued a Right to Sue letter, dated May 31,2018, and respectfully refer the Court to that letter for

a complete and accurate statement         of its contents.

                     40.      In response to the allegations set forth in paragraph"4}" of the Complaint,

Defendants repeat and reallege their responses to all the preceding paragraphs of the Complaint,

as   if fully   set forth herein.

                     41.      Deny the allegations set forth in paragraph*41" of the Complaint.

                     42.      Deny the allegations set forth inparagraph"42" of the Complaint.

                     43.      In response to the allegations set forth in paragraph"43" of the Complaint,

Defendants repeat and reallege their responses to all the preceding paragraphs of the Complaint.

as   if fully   set fbrth herein.

                     44.      Deny the allegations set forth in paraglaph'044" of the Complaint.

                     45.      Deny the allegations set forth in paragraph"45" of tlie Complaint.




                                                        6
           Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 7 of 9



                     46.         In response to the allegations set forth in paragraph"46" of the Complaint,

Def'endants repeat and reallege their responses to           all the preceding paragraphs of the Complaint,

as   if fully   set forth herein.

                     47      .   Deny the allegations set forth in paragraph "47" of the Complaint.

                     48.         Deny the allegations set forth in paragraph'048" of the Complaint.

                     49.         In response to the allegations set forth in paragraph"4gu of the Complaint,

Defendants repeat and reallege their responses to all the preceding paragraphs of the Complaint,

as   if fully   set forth herein.

                     50.         Deny the allegations set forth in paragraph "50" of the Complaint.

                     5   1   .   Deny the allegations set forth in paragraph "5 1" of the Complaint.




                                        AS AND FOR A FIRST DEFENSE

                     52. The Complaint fails to state any claim upon which relief may be granted.

                                      AS AND FOR A       S     ND DEF'ENSF],:

                     53. At all times relevant to the Complaint, Defendants acted reasonably,

lawfully. and in good faith, without malice, in accordance with the Constitution and laws of the

United States and the Charter and laws of the City of New York, and all applicable laws, by-

laws. rules and regulations.

                                       AS AND FOR A                DEFENSE

                     54. Defendants are not liable under the New York City Human Rights Law.

N.Y.C. Adrninistrative Code $$8-107, et seq., where conduct complained of consists of nothing
        Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 8 of 9



more than what a reasonable victim of discrimination would consider petty slights and trivial

inconveniences.

                            AS AND FOR A FOURTH DEFENSE

                55.   The request for punitive damages is barred because such damages are not

available against a govemment or governmental subdivision.

                              AS AND FOR A FIFTH DEFENSE

                56. Any claims in this action not timely or previously presented to the EEOC

within Plaintiff s Charge of Discrirnination rnust be dismissed for failure to satisfy a condition

precedent to suit.




                                                8
         Case 1:18-cv-07877-LJL-SLC Document 13 Filed 12/31/18 Page 9 of 9



               WHEREFORE, Defendants respectfully request that the Complaint be dismissed

in its entirety, that the Court enter judgment for Defendants, and that Defendants be granted

costs, fees, and disbursements together   with such other and further relief   as the Court deems   just

and proper

Dated:         New York, New York
               December 31,2018
                                                      ZACHARY W. CARTER
                                                      Corporation Counsel of the
                                                       City of New York
                                                      Attorney for Defendants
                                                      100 Church Street, Room 2-108
                                                      New York, New York 10007
                                                      (212) 3s6-2440
                                                      shwood@law.nyc.gov



                                               By:
                                                                       Shaina Wood
                                                              Assistant Corporation Counsel




cc:      Karen Eubanks (By ECF and U.S. Mail)
         Plarntiff pro se
         70 Lasalle Avenue
         New York, NY
         10027




                                                  9
